DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 6 August 2019.  Claims 21-38 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "providing a telephone number favorite setting procedure” and “disposing a user image in a unit constituting a layer through the telephone number favorite setting procedure" in  lines 2-4 of claim 37.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner could not find support for the limitations in the Specification.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24 and 31- 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawkins (US 2013/0268775 A1).
Per claim 21, Hawkins discloses a user authentication method using an image password system executed in a terminal device (Abstract; paragraph [0106]), the method comprising: 
receiving a selection signal (e.g., finger  101 as shown in Fig. 1b; paragraph [0068]) through an area (e.g., imaging elements 117 as shown in Fig. 1b; paragraph [0069]) of an image (e.g., Step S304 as shown in Fig. 3; paragraphs [0039-0040]; paragraphs [0047-0048]; paragraph [0086], “At step S304, the computing device 100 receives user input to select one or more locations within the selected one or more images.  The locations selected by the user input could be single points within the image, or could be lines or areas defined by the user input.  This is described in more detail below.  “); 
extracting code information indicated by the selection signal among specific components constituting the image (e.g., Steps S306-S308 as shown in Fig. 3; paragraph [0041]; paragraphs [0093-0094]); 
generating a password using the extracted code information (e.g., Step S310 as shown in Fig. 3; paragraph [0042]; paragraph [0095], “Finally, at step S310, the computing device generates a security code based on the defined set of locations.  The generation of the security code is described in greater detail below.  The security code may be used by the security application 140 to generate an encryption key, or may use directly as an encryption key.”; paragraph [0113], “During the registration process, the user will have defined a set of user inputs such as those depicted in FIG. 4, which form a pattern that is known only to the user, and which the user can reproduce during the access process.  The pattern of user inputs essentially describes the set of locations within the image that will form the basis of the user's password or security code as described in greater detail below.”; paragraph [0119], “In one embodiment, the security code is generated based only on the actual points in the image 400 or array 500 that are defined by the user input.  An exemplary method for generating a security code, which may subsequently be used to generate an encryption key, is shown in the flow diagram of FIG. 6.”;  paragraphs [0120-0127] describe generating a password using the extracted code information.); and 
determining the validity of the password according to whether or not the password matches a preset password(paragraph [0105],” The security application 140 may prompt the user to re-enter the user input entered during the registration process.  Entering the same user input that was entered during the registration process causes generation of the same security code, and therefore enables encrypted data to be decrypted and read.  Failure to enter the same user inputs that were entered during the registration process causes a different security code to be generated, thereby preventing encrypted data from being decrypted. “; paragraph [0106]; paragraph [0107], “ In some embodiments, the computing device 100 (or the security application 140 stored thereon) is arranged to recognize when an incorrect security code has been generated (for example, by recognizing that the data has not been decrypted correctly) and informs the user that access is denied ...  “), 
wherein:
 the selection signal is generated from a target designated by a user among the specific components constituting the image(e.g., Steps S306-S308 as shown in Fig. 3; paragraph [0013], “ … defining a set of locations in said one or more images on the basis of the selected one or more locations …“; paragraphs[0014-0016]; paragraph [0123], “In order for the security application to define a set of locations (step S306) and determine values of display parameters associated with the defined set of locations (step S308), the security application 140 may decompress the image file to access the coordinate and display parameter values, when generating a security code (step S310).”; 
when the image is changed, the code information is changed if the same target designated by a user is inputted (paragraph [0070], “ …The transformation map may be updated as the image or video is moved to different portions of the display 116.  “; paragraph [091]); and 
the password is changed in real-time in accordance with the change of the code information(paragraph [0105], “ … Failure to enter the same user inputs that were entered during the registration process causes a different security code to be generated, thereby preventing encrypted data from being decrypted. 
Per claim 22, Hawkins discloses the method of claim 21, wherein: in the extracting of the code information, 
the selection signal is generated from a target designated by a user among the specific components constituting the image; 
when the image is identical, the code information is changed in accordance with the number of times (paragraph [0124], “ …The timing of the inputs may be determined by determining a time between successively received user inputs, which may be stored as the number of seconds between received user inputs, for example  “), time (paragraph [0035],” In some embodiments, the method comprises determining the timing of each user input and generating the security code at least partly on the basis of said timing ...”; paragraph [0092]; paragraph [0133]; paragraph [0134]), and One Time Password (OTP) if the target designated by a user is inputted (paragraph [0007], “Most commonly, passwords used for these purposes are alphanumeric.  To improve security, these alphanumeric passwords may be generated as one time pass codes (OTPs), for example by providing the user with a "tag" or other device containing logic for generating a time and/or event related code...”  ); and the password is changed in real-time in accordance with the change of the code information(paragraph [0105], “ … Failure to enter the same user inputs that were entered during the registration process causes a different security code to be generated, thereby preventing encrypted data from being decrypted. 
Per claim 23, Hawkins discloses the method of claim 21, wherein the extracting of the code information indicated by the selection signal comprises: 
determining a unit corresponding to a selection signal among a plurality of units when the selection signal for a specific area of the image is received (e.g., Step S306 as shown in Fig. 3; paragraph [0093]); and 
extracting code information assigned to the unit(e.g., Step S308 as shown in Fig. 3; paragraph [0094]).
Per claim 24, Hawkins discloses the method of claim 21, wherein the generating of the password using the extracted code information comprises generating a password using the extracted code information if a password input completion signal is received or the selection signal is not received for a specific time (e.g., Steps S606-S608 as shown in Fig. 6; paragraph [0127]).
Per claim 31, Hawkins discloses the method of claim 21,further comprising: 
providing a password setting procedure according to a user's password setting request(Hawkins, paragraphs [0096-0097]); 
sequentially selecting a specific component among a plurality of components constituting the image through the password setting procedure(Hawkins, paragraphs [0019-0020], [0025], [0092], and [0124],“ …The timings could relate to user inputs received to select points in a single image, in multiple sequentially displayed images, or in a video sequence.  Including timing data provides more raw data from which the security application 140 can generate a security code, and therefore increases the security of the encrypted data.  “; Riddick, paragraph [0060]); and 
determining and storing the password of a user using code information of each unit of the layer corresponding to the sequentially selected specific component (Hawkins, Fig. 3; paragraphs [0084-0086; paragraphs [0092-0095]).
Per claim 32, Hawkins discloses the method of claim 31, further comprising:
changing the layer corresponding to the image if the image is changed by a user(paragraph [0091]); and 
updating the password of a user using code information of each unit of the layer corresponding to a component selected by a user from the changed image(Hawkins, Fig. 3; paragraphs [0084-0086; paragraphs [0092-0095]).
Per claim 33, Hawkins discloses the method of claim 32, wherein the updating of the password of a user comprises updating the password of a user using the code information of each unit of the layer corresponding to the component selected by a user when arrangement information of the layer corresponding to the image and arrangement information arranged in each of the plurality of units are updated (e.g., Steps S304-S310 as shown in Fig. 3; paragraph [0091]).
Per claim 34, Hawkins discloses the method of claim 32, wherein the updating of the password of a user comprises updating the password of a user using the code information of each unit of the layer corresponding to the component selected by a user when the position of the component selected by a user is changed according to the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins (US 2013/0268775 A1) in view of Nahari (US 2011/0225638 A1).
Per claim 25
Nahari discloses determining, if a partial number of the passwords matches the preset password, the validity of the password by ignoring a dummy password which is numbers before and/or after the partial number is extracted (Abstract; paragraph [0009]; paragraph [0010]; paragraph [0014]; paragraph [0032]).
   It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the secure randomized input of Nahari with the code generation device of Hawkins for providing improved security over conventional PIN or password based systems.as suggested by Riddick(paragraphs [0019]),
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hawkins and Nahari to obtain the invention as specified in claim 25.
Per claim 26, Hawkins and Nahari disclose the method of claim 25, wherein the dummy password comprises at least one of numbers, letters, special characters and symbols of one or more digits which are randomly and instantly inputted, and is used or not used according to a user's selection (Nahari, paragraphs [0009],  [0011], [0015], [0028])..
Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins (US 2013/0268775 A1) in view of Riddiford (US 2010/0322485 A1).
Per claim 27
Riddiford discloses generating a layer comprising a plurality of units of different numbers so as to correspond to a plurality of components constituting the image (paragraph [0024], “  … Two layers, or overlaid images, are utilized with x and y cursor control of the relative position of each layer, or a touch-to-drag of the secondary image.  Three or more, images or layers may be utilized for a greater number of permutations and hence more security.  “; paragraph [0025]; paragraph [0053]); and laying out the layer so as to correspond to the image (e.g., Fig. 8; paragraph [0053]).
   It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the graphical authentication of Riddiford with the code generation device of Hawkins for providing improved security over conventional PIN or password based systems.as suggested by Riddick(paragraphs [0019]),
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hawkins and Riddick to obtain the invention as specified in claim 27.
Per claim 28, Hawkins and Riddick disclose the method of claim 27, wherein the generating of the layer comprises arranging code information in each of the plurality of units of the layer (Riddick, e.g., Fig. 9; paragraph [0015]; paragraph [0047]; paragraph [0053]).
Per claim 29, Hawkins and Riddick disclose the method of claim 28, wherein the arranging of the code information in each of the plurality of units of the layer comprises arranging the code information comprising at least one of numbers, letters, special 
Per claim 30, Hawkins and Riddick disclose the method of claim 28, wherein the arranging of the code information in each of the plurality of units of the layer comprises randomly changing the code information in each of the plurality of units of the layer at a specific time interval, randomly changing the code information by number of times, or randomly changing the code information according to time based on a One Time Password (OTP) (Riddick, paragraph [0060], “…The elements of the images do not need to appear in the same order each time the image is displayed, e.g., the location of the different faces may be different each time the image is displayed ...   “; paragraph [0063], “ …The layout of the pattern or grid may be changed every time it appears ... “).
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins (US 2013/0268775 A1) in view of Yang et al. (Hereinafter, Yang, US 2015/0121489 A1).
Per claim 35, Hawkins discloses the method of claim 21, but do not disclose the method further comprising:  
providing an application icon setting procedure;
disposing an application icon on a specific component among a plurality of components constituting the image through the application icon setting procedure; and 
generating an application information table for each code information by storing application information set by a user using code information of each unit of a layer corresponding to the specific component.
Yang discloses: 
providing an application icon setting procedure(Abstract; paragraphs [0008-0009]; paragraph [0016]; paragraphs [0030-0031]);
disposing an application icon on a specific component among a plurality of components constituting the image through the application icon setting procedure (paragraph [0010]; paragraphs [0014-0015]; paragraph[0017]; paragraph [0028]); and 
generating an application information table for each code information by storing application information set by a user using code information of each unit of a layer corresponding to the specific component (paragraph [0031]; paragraph [0063]).
  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the icon setting apparatus of Yang with the code generation device of Hawkins for providing enhanced security while helping the user to remember  their icon password.as suggested by Yang(paragraph [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hawkins and Yang to obtain the invention as specified in claim 35.
Per claim 36
extracting the code information indicated by the selection signal (Yang, paragraph [0039]; paragraph [0062]; paragraph [0085]); 
extracting application information corresponding to the code information with reference to the application information table for each code information(Yang, paragraph [0063]); and
 executing an application corresponding to the application information(Yang, paragraph [0030]).
Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins (US 2013/0268775 A1) in view of Wang et al. (Hereinafter, Wang, US 2015/0057048 A1)..
Per claim 37, The method of claim 21, but do not disclose the method further comprising:  
providing a telephone number favorite setting procedure; 
disposing a user image in a unit constituting a layer through the telephone number favorite setting procedure; and 
generating a telephone number information table for each code information using code information of each unit of a layer corresponding to the user image.
Wang discloses: 
providing a telephone number favorite setting procedure (e.g., Step S201 as shown in Fig. 2; paragraph [0064],  “S201: Display a favorite contact settings interface to a user.”; paragraphs [0065-0067]); 
disposing a user image in a unit constituting a layer through the telephone number favorite setting procedure (e.g., Step S202 as shown in Fig. 2; paragraph [0068],  “S202: Obtain at least one favorite contact set by the user, and generate a first floating window for indicating the favorite contact on the lock screen. ”; paragraph [0069]); and 
generating a telephone number information table for each code information using code information of each unit of a layer corresponding to the user image (paragraph [0071]).
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the speed dial method and device of Wang with the code generation device of Hawkins for making phone calls faster with reduced user operation.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hawkins and Wang to obtain the invention as specified in claim 37.
Per claim 38, Hawkins and Wang disclose the method of claim 37, further comprising: 
extracting the code information indicated by the selection signal (Hawkins, e.g., Step S304 as shown in Fig. 3; paragraphs [0039-0040]; paragraphs [0047-0048]; paragraph [0086], “At step S304, the computing device 100 receives user input to select one or more locations within the selected one or more images.  The locations selected by the user input could be single points within the image, or could be lines or areas defined by the user input.  This is described in more detail below.  “); 
extracting a telephone number corresponding to the code information with reference to the telephone number information table for each code information (Wang, Step S209 as shown in Fig. 2; paragraph [0099]); and
performing a call connection using the telephone number (Wang, Step S210 as shown in Fig. 2; paragraph [0102], “S210: Dial the phone number to establish a link between the opposite peer using the phone number and the user. “ ) .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173